Sylvia Ramon Mora
                                                                    (Appellee/Cross-
                                                                   Appellant)Appellee/s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 18, 2014

                                   No. 04-12-00638-CV

                                   Salvador G. MORA,
                                 Appellant/Cross-Appellee

                                              v.

                                  Sylvia Ramon MORA,
                                 Appellee/Cross-Appellant

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-10478
                        Honorable Gloria Saldana, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the Appellee's Motion for Rehearing, and the motion is
DENIED.




                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court